DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/2018 is being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 11/25/2020”.  Applicant’s amendments of claims 1-3, 5, 10-11 and submission of new claims 15-20 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-13, 15-20 are pending wherein claim 1 is independent and claim 14 is withdrawn from consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “zone” “surrounding” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “one of the sections of an area created for or serving a particular use or purpose” “to extend around the edge of” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).
Claims 1-5 and 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurunczi et al (US 2012/0295398 A1 hereinafter Kurunczi) in view of Wang et al (US 9,515,262 B2 hereinafter Wang).
Regarding Claim 1, Kurunczi discloses in Fig 2-5: A method for fabricating an OxRAM memory location, comprising the steps of:
providing a stack comprising a superposition of:

a second layer(30) made of Hf02 positioned under the first layer [0024];
 ion implantation of a second material chosen from Xe, Kr or Ar into the first layer [0022], carrying out an implantation of the first material into the second layer by recoil effect via a collision of the Xe, Kr or Ar with the first material in the first layer [0024]. Examiner notes that in [0024], Kurunczi discloses that as the ion implant species (Aluminum) penetrate the electrode 40 and knock against the Ti atoms so that their momentum gets transferred to the Ti atoms thus pushing them into the resistive material 30. Examiner notes that Kurunczi in one of the embodiments discloses the use of Ar, Xe and Kr as ion implant species in the method of forming a memory. Thus, the broader disclosure is not limited to Aluminum alone based on [0022]. Kurunczi further discloses in [0023] and [0024] that the ion implant energy level can influence the depth profile of the implant process. According to MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) 
It is well known in semiconductor art that the depth profile is also dependent of the mass of the inert species and crystal structure of the layer being implanted. Thus, it would have been obvious to optimize these process parameters to create the recoil 
Additionally, the position of the Office is that the process step claimed is that of an ion implantation and the recoil is a result of the implant process. Thus, when there is an ion implant process carried out at a certain energy level and dosage, the recoil process will occur based on the film thickness being implanted, process parameters used and the species being used for implant. As noted in MPEP 2111.04, even though Kurunczi explicitly does not teach the recoil effect with an inert species (Ar, Xe or Kr), the recoil is an inherent result from the ion implant process based on [0022-0024] of Kurunczi. [0024] of Kurunczi discusses the effect of Al as an implant species, there is no reason why one of ordinary skilled in the art would not try an inert implant species specifically when disclosed by Kurunczi and arrive at an implant process to provide the recoil.
Kurunczi does not disclose that this said implantation being carried out with an inclination of between 5° and 30° relative to the normal to the first layer.
However, Wang in a similar memory process teaches in Col 3 lines 5-20 that the ion implantation angle ranges between 0 degrees to less than 90 degrees (acute angle) of a normal to the substrate.
References Kurunczi and Wang are analogous art because they both are directed to manufacturing methods of memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Kurunczi with the specified features of Wang because they are from the same field of endeavor.


Regarding Claim 2, Kurunczi and Wang disclose:  The fabrication method according to Claim 1, Kurunczi further discloses: wherein said first material is Ti, and wherein said implantation of the first material in the second layer is carried out in a first zone [0024]. As noted in Claim 1, Kurunczi discloses that the ionic species push the Ti atoms from the top electrode 40 into the resisitive memory layer 30 thus causing a grading at the interface 50 between the resistive memory layer and the top electrode 40. This grading provides a smooth concentration transition between the metal of the electrode 40 and the resistive oxide layer 30. Kurunczi’s disclosure is understood to mean that the concentration of the stack varies from being a metal (Ti) to a mixture of resistive material (HfO2) and Ti (Hf1.yTiy02) and finally to HfO2. Examiner notes that the composition of the mixture of HfO2 and Ti is not explicitly taught by Kurunczi. However, Kurunczi demonstrates in figures 3 and 4 how a higher implant energy alters the concentration change. 
Kurunczi and Wang specifically do not disclose that the composition in said first zone is Hf1.yTiy02, with y between 0.05 and 0.3.
However, the Applicant has not disclosed that a certain concentration range, solves any stated problem or is for any particular purpose that is critical to the overall 

Regarding Claim 3, Kurunczi and Wang disclose:  The fabrication method according to Claim 2, Kurunczi further discloses: wherein said second layer (30) comprises a second zone surrounding the first zone, wherein, in the second zone, the proportion of Ti is at least two times lower than that of the first zone (See mark-up below). Examiner notes that as seen in Fig 2-4, the second zone which partially surrounds (claim does not specify in what directions/manner is the first zone surrounded 

    PNG
    media_image1.png
    623
    874
    media_image1.png
    Greyscale

Regarding Claim 4, Kurunczi and Wang disclose:  The fabrication method according to Claim 3,    Kurunczi further discloses in Fig 2: wherein said second layer (30) is positioned on a third layer(20: TiN) made of a material different from that of the second layer (40: Ti) , said second zone separating the first zone from an interface between the second layer and the third layer (See mark-up for claim 3 above).

Regarding Claim 5, Kurunczi and Wang disclose:  The fabrication method according to Claim 4,

However, the Applicant has not disclosed that a certain thickness of the second zone separating the first zone from an interface between the second layer and the third layer, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, as disclosed in [0024-0026] thickness of the second zone as claimed above can be changed by altering the ion implant energy and the ionic species concentration. Thus this claimed thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “a thickness of the second zone separating the first zone and the interface between the second and third layers” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 8, Kurunczi and Wang disclose: The fabrication method according to Claim 1, Kurunczi further discloses in Fig 3: wherein said step of ion implantation of the second material is carried out with an implantation energy of (25KeV) between 10 and 40 keV [0024].

Regarding Claim 9, Kurunczi and Wang disclose: The fabrication method according to Claim 1, Kurunczi further discloses in Fig 3: wherein said second material is Xe [0022].
Kurunczi does not disclose: and wherein said ion implantation dose is between 2x10e14 cm-2 and 4x10e15 cm 2.
However, Wang in a similar memory process teaches in Col 12 lines 40-50 that wherein said ion implantation dose is between (1.0.times.10.sup.6/cm.sup.2 to 1.0.times.10.sup.16/cm.sup.2 or higher) 2x10e14 cm-2 and 4x10e15 cm 2. 
References Kurunczi and Wang are analogous art because they both are directed to manufacturing methods of memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Kurunczi with the specified features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Wang and Kurunczi so that wherein said ion implantation dose is between 2x10e14 cm-2 and 4x10e15 cm 2 as taught by Wang in Kurunczi’s method since, this improves the operating speed of the memory device.

Regarding Claim 10, Kurunczi and Wang disclose: The fabrication method according to Claim 1, Kurunczi further discloses: wherein providing said stack comprises providing the first layer (40) having a thickness of between 10 and 50 nm, and providing the second layer (30) having a thickness of between 50 nm (Fig 3)[0003].
Kurunczi does not disclose: the second layer having a thickness of between 7 and 20 nm.
However, the Applicant has not disclosed that a certain thickness of the second layer, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, as disclosed in [0024-0026] thickness of the second layer affects the size of the memory device and also the resistive properties of the memory device. Thus this claimed thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize 

Regarding Claim 11, Kurunczi and Wang disclose: The fabrication method according Claim 1, comprising forming first (40) and second electrodes (20) in electrical contact respectively with an upper face and with a lower face of said second layer (30). Examiner notes that the first electrode is being read on the top electrode 40 of Kurunczi and the second electrode is being read on the bottom electrode 20. Applicant’s disclosure in Fig 4 reads the first layer 102 comprised in the first electrode and third layer 100 as the second electrode. Also see [0031-0034] of the instant application where in the first layer as claimed is the first electrode and the second electrode is the third layer. 

Regarding Claim 12, Kurunczi and Wang disclose: The fabrication method according to Claim 11, Kurunczi further discloses in [0004-0006]: comprising a step of connecting a programming/resetting circuit to the first and second electrodes (40, 20), said programming/resetting circuit being configured in order to selectively apply a potential difference between the first and second electrodes so as to create/rupture a conductive filament across the second layer (30).

Regarding Claim 13, Kurunczi and Wang disclose: The fabrication method according to Claim 1.

However, Wang in a similar memory process teaches in Fig 4: wherein said stack provided comprises a hardmask (410) comprising an opening, said ion implantation being carried out through said opening (412).
References Kurunczi and Wang are analogous art because they both are directed to manufacturing methods of memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Kurunczi with the specified features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Wang and Kurunczi so that wherein said stack provided comprises a hardmask comprising an opening, said ion implantation being carried out through said opening as taught by Wang in Kurunczi’s method since, using a mask to direct the ion implantation is a common process in the semiconductor arts to expose a portion of the structure to ion beam implant.

Regarding Claim 15, Kurunczi and Wang disclose: The fabrication method according to Claim 13.
Kurunczi and Wang do not disclose: comprising: forming a triangular-shaped zone of implantation of the first material.
However, it would have been an obvious matter of design choice to have a triangular opening in the hardmask for the ion implant process of the first material, since such a modification would have involved a mere change in the shape of a component.  .  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04. 

Regarding Claim 16, Kurunczi and Wang disclose: The fabrication method according to Claim 13.
Kurunczi and Wang do not disclose: wherein said triangular zone is surrounded by a zone of the second layer having a concentration of the first material less than half that of a concentration of the first material in the triangular-shaped zone.
However, one of ordinary skilled in the art would find it obvious that the concentration of the first material in the areas covered by the hardmask is less than the areas that are exposed to the ion implant process i.e. the triangular shaped zone. The Applicant further has not disclosed that a certain concentration of the first material, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, as disclosed in [0024-0026] thickness of the second layer affects the size of the memory device and also the resistive properties of the memory device. Thus this claimed thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 

Regarding Claim 17, Kurunczi and Wang disclose: The fabrication method according to Claim 1.
Kurunczi further discloses: wherein said first material is Ti, and wherein said implantation of the first material in the second layer is carried out in a first zone [0024]. As noted in Claim 1, Kurunczi discloses that the ionic species (Al) push the Ti atoms from the top electrode 40 into the resisitive memory layer 30 thus causing a grading at the interface 50 between the resistive memory layer and the top electrode 40. 
Kurunczi’s disclosure is understood to mean that the concentration of the stack varies from being a metal (Ti) to a mixture of resistive material (HfO2) and Ti (Hf1.yTiy02) and finally to HfO2. Examiner notes that the composition of the mixture of HfO2 and Ti is not explicitly taught by Kurunczi. However, Kurunczi demonstrates in figures 3 and 4 how a higher implant energy alters the concentration change. Examiner notes that Kurunczi in one of the embodiments discloses the use of Ar, Xe and Kr as ion implant species in the method of forming a memory. Thus, the broader disclosure is not limited to Aluminum alone based on [0022]. According to MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader 
Kurunczi further discloses in [0023] and [0024] that the ion implant energy level can influence the depth profile of the implant process. It is well known in semiconductor art that the depth profile is also dependent of the mass of the inert species and crystal structure of the layer being implanted. Thus, it would have been obvious to optimize these process parameters to create the recoil effect which is a transfer of momentum from the implant species to the Titanium of the first electrode so that the Titanium is moved to the Memory layer thus creating a plurality of substoichiometric Hfi_yTiyOx phases in second layer having substantially the same bandgap energy. 
Kurunczi and Wang do not disclose: wherein said first material is Ti, the method comprising forming a plurality of substoichiometric Hfi_yTiyOx phases in second layer having substantially the same bandgap energy.
However, the Applicant has not disclosed that a certain substoichiometric concentration range with a same bandgap energy, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, as disclosed in [0021] the interface composition gradient affects the conduction characteristics between the top electrode and the bottom electrode and thus the switching time and yield. Thus the composition of the first zone would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve 

Regarding Claim 18, Kurunczi and Wang disclose: The fabrication method according to Claim 17.
Kurunczi further discloses: wherein said first material is Ti, and wherein said implantation of the first material in the second layer is carried out in a first zone [0024]. As noted in Claim 1, Kurunczi discloses that the ionic species (Al) push the Ti atoms from the top electrode 40 into the resisitive memory layer 30 thus causing a grading at the interface 50 between the resistive memory layer and the top electrode 40. 
Kurunczi’s disclosure is understood to mean that the concentration of the stack varies from being a metal (Ti) to a mixture of resistive material (HfO2) and Ti (Hf1.yTiy02) and finally to HfO2. Examiner notes that the composition of the mixture of HfO2 and Ti is not explicitly taught by Kurunczi. However, Kurunczi demonstrates in 
Kurunczi further discloses in [0023] and [0024] that the ion implant energy level can influence the depth profile of the implant process. It is well known in semiconductor art that the depth profile is also dependent of the mass of the inert species and crystal structure of the layer being implanted. Thus, it would have been obvious to optimize these process parameters to create the recoil effect which is a transfer of momentum from the implant species to the Titanium of the first electrode so that the Titanium is moved to the Memory layer thus creating a plurality of substoichiometric Hfi_yTiyOx phases in second layer having substantially the same bandgap energy. 
Kurunczi and Wang do not disclose: wherein y is between 0.05 and 0.3 and x < 1.5.
However, the Applicant has not disclosed that a certain substoichiometric concentration range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, as disclosed in [0021] the interface 

Regarding Claim 19, Kurunczi and Wang disclose: The fabrication method according to Claim 9.
Kurunczi and Wang do not disclose: comprising implanting said Xe to have a concentration between 0.1% and 0.9% in the second layer.
However, the Applicant has not disclosed that implanting said Xe to have a concentration between 0.1% and 0.9% in the second layer solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the 

Regarding Claim 20, Kurunczi and Wang disclose: The fabrication method according to Claim 1.
Kurunczi and Wang do not disclose: wherein said step of ion implantation of the second material is carried out with an implantation energy of between 10 and 40 keV.
However, the Applicant has not disclosed that a certain implantation energy between 10 and 40 keV solves any stated problem or is for any particular purpose that .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurunczi et al (US 2012/0295398 A1 hereinafter Kurunczi) in view of Wang et al (US 9,515,262 B2 hereinafter Wang) as applied to claim 2 above, and further in view of Sekar et al (US 2011/0227026 a1 herein after Sekar).
Regarding Claim 6, Kurunczi and Wang disclose: The fabrication method according to Claim 2.

However, Sekar in a similar memory process teaches: wherein said stack provided comprises a fourth layer (232: TiN) [0043), positioned on the first layer (capping layer disclosed by Sekar in [0044]), the fourth layer being made of TiN, the first layer being made of Ti.
References Kurunczi, Sekar and Wang are analogous art because they both are directed to manufacturing methods of memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Kurunczi and Wang with the specified features of Sekar because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sekar, Wang and Kurunczi so that said stack provided comprises a fourth layer, positioned on the first layer, the fourth layer being made of TiN, the first layer  being made of Ti as taught by Sekar in Wang’s and  Kurunczi’s method since, using a TiN/Ti electrode stack prevents oxide penetration into the bottom electrode of the memory cell [Sekar 0034].

Regarding Claim 7, Kurunczi and Wang disclose: The fabrication method according to Claim 2.
Kurunczi and Wang do not disclose: wherein said first layer is made of TiO2.

References Kurunczi, Sekar and Wang are analogous art because they both are directed to manufacturing methods of memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Kurunczi and Wang with the specified features of Sekar because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sekar, Wang and Kurunczi so that wherein said first layer is made of TiO2 as taught by Sekar in Wang’s and  Kurunczi’s method since, using a capping layer in the stack prevents oxide penetration into the bottom electrode of the memory cell [Sekar 0034].

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. With regards to Claim 1, Applicant argues in page 7 para 004 and page 8 para 001 that “Kurunczi only describes mixing in connection with an implant generating both defects and dopants. Thus, Kurunczi does not teach that inert species such as Kr, Ar and Ne are used in implants to produce ion mixing since these elements are not used as dopants. Kurunczi does not disclose the method of Claim 1.”, “These effects are not recognized or factored into the methods of Kurunczi and Wang. Claim 1 recites a process with steps having clear advantages not described or suggested in .
The Office respectfully disagrees and notes that Kurunczi in one of the embodiments discloses the use of Ar, Xe and Kr as ion implant species in the method of forming a memory. Thus, the broader disclosure is not limited to Aluminum alone based on [0022]. Kurunczi further discloses in [0023] and [0024] that the ion implant energy level can influence the depth profile of the implant process. According to MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”. It is well known in semiconductor art that the depth profile is also dependent of the mass of the inert species and crystal structure of the layer being implanted. Thus, it would have been obvious to optimize these process parameters to create the recoil effect which is a transfer of momentum from the implant species to the Titanium of the first electrode so that the Titanium is moved to the Memory layer.
Additionally, the position of the Office is that the process step claimed is that of an ion implantation and the recoil is a result of the implant process. Thus, when there is an ion implant process carried out at a certain energy level and dosage, the recoil process will occur based on the film thickness being implanted and the species being used for implant. As noted in MPEP 2111.04 “The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the 
With regards to Claim 2, Applicant argues in last para of page 8 that “Kurunczi. on the other hand, only teaches generalized “grading” with no teaching of producing any particular form of Hfi.yTiyCfi. There is also no recognition of the advantage of producing Hf1yTiy02, with y between 0.05 and 0.3. Claim 2 is patentable over Kurunczi and Wang.
In response, the Office respectfully disagrees and notes that as noted in response to Claim 1, Kurunczi discloses that the ionic species push the Ti atoms from the top electrode 40 into the resisitive memory layer 30 thus causing a grading at the interface 50 between the resistive memory layer and the top electrode 40. This grading provides a smooth concentration transition between the metal of the electrode 40 and the resistive oxide layer 30. Kurunczi’s disclosure is understood to mean that the concentration of the stack varies from being a metal (Ti) to a mixture of resistive material (HfO2) and Ti (Hf1.yTiy02) and finally to HfO2. Examiner notes that the composition of the mixture of HfO2 and Ti is not explicitly taught by Kurunczi. However, 
With regards to Claim 9, Applicant argues in page 9 para 002 that “In Claim 9, the second material is Xe and the ion implantation dose is between 2x10E14 cm-2 and 4x10E15 cm-2. Kurunczi does not teach using an inert element for an implant where doping is desired through ion mixing. Metal ions are chosen such as Al. Further, as described in [0043] of the specification, “Xe ... proves to be electrically inert and sufficiently heavy to maximize the recoil effect, which is advantageous in order not to disrupt the electrical properties of the memory location by the parasitic implantation thereof in the layer 101. Advantageously, the Xe ion implantation dose is between 2xl014 cm"2 and 4xl015 cm"2, preferably between 5xl014 cm"2 and 2xl015 cm"2,” There is no recognition in either of Kurunczi and Wang that utilizing Xe at the recited dose produces these advantages. The general teachings of Kurunczi and Wang are not sufficient to render obvious the method of Claim 9.”.
The Office respectfully disagrees and notes that as stated above that Kurunczi discloses in [0023] that the ion implant energy level can influence the depth profile of the implant process thus one of ordinary skilled in the art would find it obvious to optimize the implant process parameters such as implant species, implant energy, dosage and voltage to achieve the claimed composition of the memory layer. It is further 
Therefore, for reasons cited above, the Examiner maintains that Kurunczi in view of Wang renders obvious the claimed inventions of claims 1-13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811